Name: 84/648/EEC: Commission Decision of 30 November 1984 authorizing Greece to take protective measures in respect of certain imports (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-28

 Avis juridique important|31984D064884/648/EEC: Commission Decision of 30 November 1984 authorizing Greece to take protective measures in respect of certain imports (Only the Greek text is authentic) Official Journal L 340 , 28/12/1984 P. 0076 - 0079*****COMMISSION DECISION of 30 November 1984 authorizing Greece to take protective measures in respect of certain imports (Only the Greek text is authentic) (84/648/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 130 thereof, Whereas, by Decision 84/38/EEC (1), the Commission authorized Greece to adopt protective measures in certain sectors until 31 October 1984, by limiting imports of products originating in or coming from the other Member States and monitoring imports of products coming from non-member countries; Whereas, in its letter of 25 October 1984, the Greek Government asked the Commission for permission to take additional protective measures in respect of furniture, china wash-basins and other ceramic products, cast-iron or steel baths, taps, cocks, etc. and tiles, pursuant to Article 130 of the Act of Accession of Greece; Whereas, in making that application, the Greek authorities provided the Commission with certain data confirming the persistence of serious difficulties in the abovementioned sectors; Whereas, by Decision 84/555/EEC of 31 October 1984 (2), the Commission, in order to provent the existing economic situation from being impaired by speculative transactions, authorized Greece to continue for one month to limit imports of products originating in or coming from the other Member States and to monitor products coming from non-member countries in the sectors concerned; Whereas the introduction of these temporary arrangements should enable the Commission to obtain from the Greek Government the data it needs to take a final decision on the application for protective measures made by that Government; Whereas the Commission is now in possession of sufficent data to take a decision in respect of the sectors referred to in that application; Whereas the Greek authorities have provided the Commission with certain data enabling the latter to confirm the persistence of serious difficulties in certain sectors covered by the protective measures provided for by the abovementioned Decisions; Whereas, as a result, in particular, of the existence of stocks such as to restrict opportunities for increased production in the industrial sectors concerned, it was only possible to initiate the restructuring of these sectors in the last few months of 1983; Whereas during the first 10 months of 1984, in which Greece was authorized, pursuant to Commission Decision 84/38/EEC, to restrict imports of the products concerned, it was not possible to complete the restructuring measures, which require extremely detailed advance planning and thorough market research; Whereas major investments are being made to rationalize and modernize the industrial sectors concerned; whereas the investments in question are also aimed at adjusting the supply to the change in the tastes of consumers, which calls for substantial changes in production patterns; whereas the restructuring plans being implemented also comprise measures to improve the promotion and distribution of the products concerned and measures to reduce the costs of raw materials; whereas these measures are being taken in cooperation with other firms in the common market; Whereas the crisis facing the house-building sector in Greece, on which the sectors concerned by the Greek Government's request are dependent, has worsened considerably, new building activity having fallen by approximately 20% during the first six months of 1984, resulting in a considerable drop in the consumption and production of the products in question; Whereas, since the sectors concerned are still affected by certain structural deficiencies, an immediate return to an unrestricted system could compromise the reforms introduced; Whereas the volume of imports of the products in question constitutes an even greater source of difficulty in view of the fact that the level of employment in these sectors continues to give cause for concern; Whereas, in view of the foregoing, the protective measures hitherto authorized by the Commission have only partly produced the desired effects; whereas, therefore, imports of these products originating in or coming from other Member States must continue to be restricted in order to enable such measures to exert their full effects; Whereas these import restrictions must be accompanied by a monitoring system in respect of imports of the same products originating in non-member countries; Whereas a further period extending until the end of 1985 is necessary in order to continue and complete the measures designed to improve and restore to balance the situation in these sectors and thus adapt them to a Community competition; Whereas the provisions adopted cannot, at all events, be expected to restrict imports of each of the products in question to a level below that of actual imports during the corresponding period of 1984; Whereas, in the event that the limited quantities fixed by the Commission in the abovementioned decisions have not been used up, it is incumbent on the Greek authorities to agree to the quantities remaining being carried over to 15 February 1985; Whereas, for a fair and just allocation of the quantities authorized, both among the Member States and among the firms concerned, Greece must respect the existing patterns of trade; Whereas the proper application of the provisions of this Decision requires particularly precise rules of implementation and administration to be laid down; Whereas the Commission should carry out permanent verification of the data relating to the sectors in question; whereas for this purpose it reserves the right to revise upwards the quantities limited and to amend or rescind this Decision; Whereas, in the light of the Commission's examination of the economic difficulties of the sectors in question, the limitations adopted constitute measures which permit the desired effect to be achieved while at the same time causing the minimum of disturbance to the functioning of the common market, HAS ADOPTED THIS DECISION: Article 1 Greece shall be authorized to limit or place under supervision up to 31 December 1985, under the conditions set out below imports into Greece of the products listed in Article 2. Article 2 1. Imports of furniture falling within subheadings 94.01 B and 94.03 B of the Common Customs Tariff, with the exception of NIMEXE codes 94.01-20 and 91, originating in or coming from the Member States, shall be limited for 1985 to 3 579 tonnes. 2. Imports of wash basins made of porcelain or china or other ceramic materials, falling within heading No 69.10 of the Common Customs Tariff and originating in or coming from the Member States, shall be limited for 1985 to 2 654 tonnes. 3. Imports of baths made of cast iron or steel, NIMEXE codes 73.38-71 and 79, originating in or coming from the Member States, shall be limited for 1985 to 2 123 tonnes. 4. Imports of taps, cocks and valves, NIMEXE codes 84.61-31, 35, 41, 45, 59, 69, and 99, of a weight per unit of five kilograms or less, originating in or coming from the Member States, shall be limited for 1985 to 2 504 tonnes. 5. Imports of tiles, NIMEXE codes 69.08-40, 63, 75, 85, and 99, originating in or coming from the Member States, shall be limited for 1985 to 51 900 tonnes. 6. For the period 1 to 31 December 1984, imports of the products referred to in this Decision, originating in or coming from the Member States, shall be limited as follows: - for furniture, 299 tonnes, - for wash-basins of porcelain and other ceramic materials, 222 tonnes, - for cast-iron or steel baths, 178 tonnes, - for taps, cocks, etc., 209 tonnes, - for tiles, 4 325 tonnes. Within not more than two working days after submission of the application, the Greek authorities shall issue to the operators import authorizations, valid for the period 1 to 31 December 1984, in respect of the products subject to the restriction laid down in this Decision. 7. Imports of the products referred to in paragraphs 1 to 6, originating in or coming from non-member countries, shall be subject to the monitoring system set out in Article 4. Article 3 The implementation of this Decision shall in no event restrict imports of any of the products referred to in Article 2 to a level lower than that of the imports actually effected during the corresponding period of 1984. The limitations laid down in this Decision are granted without prejudice to the obligation for the Greek authorities to agree to the quantities remaining as a result of the application of Commission Decisions 84/38/EEC and 84/555/EEC being carried over to 15 February 1985. Article 4 In implementing the monitoring system for the products referred to in Article 2, Greece shall make the importation of such products subject to the presentation of an import authorization, which shall be granted by its authorities free of charge, and for any quantity requested, within not more than five working days from the submission of the application. The Greek authorities shall inform the Commission forthwith of any appreciable increase in the imports from non-member countries of the products referred to in Article 2 in relation to the situation on the date this Decision takes effect. Article 5 The Greek authorities shall forward to the Commission, not later than 15 December 1984, the national measures implementing this Decision; they shall also forward, on the 30th of each month until the expiration of this Decision, the data relating to imports effected for the earlier periods. The data broken down by country, shall include both the quantities of products actually imported and the import authorizations granted. Article 6 In administering the import restrictions laid down in this Decision, the Greek authorities shall observe the existing patterns of trade with respect both to the countries of origin and last export of the products concerned and to the operators concerned. Article 7 1. The Greek authorities shall issue the import authorizations for 1985 in respect of the products subject to the restrictions laid down in this Decision within five days of presentation of the request, and not later than 31 March 1985. They shall be granted for the whole of the quota assigned to each of the importers referred to in Article 6. However, the Greek authorities may set 1 July 1985 as the effective date for the use of import authorizations not exceeding 55 % of the quota assigned to each importer. 2. The quotas reserved for new operators shall not exceed 5 % of the total quantities applicable to each product. Any unused portions of the quotas thus assigned to new importers shall be redistributed not later than 31 May 1985 to the existing importers referred to in Article 6. Article 8 The Commission shall ensure that the implementation and administration of this Decision is kept under constant review and reserves the right to modify or repeal it. Furthermore, on the basis of the results obtained and subject to verification of the data relating to the sectors concerned, it may, if need be, revise the limits applicable to the last six months during which this Decision is applicable. Article 9 This Decision shall take effect on 1 December 1984 and cease to have effect on 1 January 1986. Article 10 This Decision is addressed to the Hellenic Republic. Done at Brussels, 30 November 1984. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No L 23, 28. 1. 1984, p. 37. (2) OJ No L 299, 17. 11. 1984, p. 28.